      Case 2:19-cr-00365-MHT-JTA Document 91 Filed 06/02/21 Page 1 of 3



    IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )       CRIMINAL ACTION NO.
        v.                             )          2:19cr365-MHT
                                       )               (WO)
RONTRAVIOUS DONAIL GASTON              )

                      SUPPLEMENTAL ORDER ON
                CONDITIONS OF SUPERVISED RELEASE

      In Dr. Margaret Flanagan’s psychological evaluation

of defendant Rontravious Donail Gaston, Dr. Flanagan

found that Gaston has “a complex history and repeated

traumas, both emotional and physical, beginning in early

childhood.”       Psychological Evaluation (Doc. 64) at 12.

She   indicated      that     cognitive       behavioral     therapy      “is

broadly considered as a good fit for therapeutic work

with these issues.”           Id.    She also found that Gaston has

a   mild     neurocognitive         disorder,    and   she     recommended

“targeted      interventions         to    increase    his   neurological

functioning.”       Id. at 11-12.

                                     ***

      Accordingly,       to    determine        defendant      Rontravious

Donail       Gaston’s    precise          treatment    needs    after      he
     Case 2:19-cr-00365-MHT-JTA Document 91 Filed 06/02/21 Page 2 of 3




completes his term of incarceration, it is ORDERED that,

in accordance with the conditions of defendant Gaston’s

supervised     release      set   forth     in   the    judgment,         the

probation department shall arrange for defendant Gaston

to   receive     a    comprehensive      mental-health       evaluation

within    30   days    of   his   release     from     custody.          This

evaluation should specifically make recommendations as

to his treatment needs in light of (a) his childhood

trauma, (b) the traumatic brain injury he experienced

when he was hit by a car when he was three years old, (c)

the neurocognitive deficits identified by Dr. Flanagan,

(d) any addictions defendant Gaston may have, and (e) any

other mental-health or substance-abuse issues identified

by the evaluator.       The evaluation should also address the

fact that defendant Gaston has spent most of his adult

life in prison and should address any issues he may have

with regard to readjusting to the free world.                  The court

recommends that Dr. Flanagan conduct this evaluation

because of her familiarity with defendant Gaston.

                                    2
    Case 2:19-cr-00365-MHT-JTA Document 91 Filed 06/02/21 Page 3 of 3




    It     is   further    ORDERED,     in    accordance      with      the

conditions of defendant Gaston’s supervised release set

forth in the judgment, that the report of this evaluation

should be filed with the court under seal by the probation

officer within 45 days of defendant Gaston’s release from

custody.

    DONE, this the 2nd day of June, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   3
